Citation Nr: 0612088	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-31 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to October 1984.  He also apparently had subsequent service 
in the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The issue of entitlement to service connection for post-
traumatic stress disorder was initially developed for appeal.  
Service connection for that disorder, however, was granted in 
August 2005.  See generally, Grantham v. Brown, 114 F.3d 1156 
(1997).  

Although the veteran requested a hearing before a Veterans 
Law Judge in connection with this appeal, he cancelled his 
requested hearing scheduled for March 2006.  He has not 
requested rescheduling of the hearing.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disorder did not originate in or 
as a result of service.

2.  The veteran does not have a bilateral foot disorder.




CONCLUSIONS OF LAW

1.  The veteran does not have low back disability which is 
the result of disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  The veteran does not have bilateral foot disability which 
is the result of disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2001 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  That failure is harmless because the 
preponderance of the evidence is against the appellant's 
claims for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The Board notes in 
this regard that the veteran has reported receiving treatment 
at Holistis Mental Health.  The record reflects that the RO 
attempted to obtain records from that facility, to no avail.  
He was informed of the RO's efforts in May 2002, and advised 
that it was his responsibility to ensure that VA received 
records from that facility.  The Board also notes that a June 
2003 entry in VA medical records indicates that the veteran 
had applied at some point for benefits from the Social 
Security Administration (SSA) based on alcohol abuse, but 
that his application was denied.  The veteran has not 
requested that VA obtain any records from SSA or suggested 
that any records held by SSA are relevant to this appeal.  
Nor, given that his application was based on alcohol abuse, 
is there any indication that records held by SSA are 
otherwise relevant to this appeal.  The Board consequently 
concludes that remand to obtain any records from SSA is not 
warranted.

The Board lastly notes that the veteran apparently served in 
the U.S. Army Reserves after his period of active duty.  
Included with his service medical records is a January 1988 
examination conducted in connection with his Reserves 
service.  There is no indication that further records 
associated with that service are available.  Indeed, the 
veteran has never informed the RO or the Board of any service 
in the Reserves (even when specifically asked), or otherwise 
provided any information that could assist in a search for 
any other service records.

The record shows that the veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for low back or bilateral foot disability.  As 
will be explained in further detail below, however, while the 
veteran was treated for foot disorders in service, there is 
no competent post-service evidence of a current right or left 
foot disability, or chronic symptoms of a foot disability; VA 
consequently is not required to provide a VA examination.  
See 38 C.F.R. § 3.159(c)(4) (2005).  As to the lower back 
disorder, while there is competent post-service evidence of a 
back disability, there is no competent evidence of low back 
complaints, finding or diagnosis of disability in service or 
until many years thereafter.  Given the absence of competent 
evidence of lower back disability in service or until years 
after service, scheduling a VA examination in connection with 
his claim would serve no useful purpose.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on 
an inaccurate factual premise is not probative).  
 
Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.

In order for service connection to be granted for a claimed 
disability there must be competent evidence of the current 
existence of the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).

I.  Low back disability

A review of the service medical records shows no reference to 
complaints, finding or diagnosis of low back disability, 
including with respect to stab wounds.  A June 1984 
separation examination was negative.  The report of a January 
1988 reserve examination, conducted years after the veteran's 
active duty, documents his report of a history of recurrent 
back pain.  In addition, post-service private and VA medical 
records reveal that while he has been diagnosed at times with 
low back sprain and strain, no low back disorder has been 
linked to service by competent evidence.  

In this respect, the Board has reviewed all private medical 
records from Dr. Peter Anderson, I & O Medical Centers, and 
Tidewater Physical Therapy for June 1997 to May 2002, as well 
as VA medical records for December 2002 to June 2003.  While 
the records show that in June 1997 he reported occasional 
back pain, and in 1999 was treated for lumbar sprain (and in 
2002 for a work-related twisting injury to the lower back 
diagnosed as a strain), they do not suggest that any low back 
disorder originated in service or was otherwise etiologically 
linked to service.  While the veteran reported to treating 
clinicians that he injured his lower back in service when a 
box struck him, and that he has since continued to experience 
low back pain, none of the clinicians further addressed the 
etiology of any current low back disorder.  Evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  He also reported that in 
service he was stabbed in the back, but the clinicians noted 
the absence of corroborative scarring.  X-ray studies of the 
lower back were negative for any identified abnormalities.

At a VA fee basis examination in January 2003, the veteran 
reported receiving stab wounds to his back in service, and 
also reported hurting his back at work in 2002.  The examiner 
diagnosed chronic low back pain of unclear etiology.

While the veteran himself contends that his low back 
disability is related to service, as a lay person he is not 
competent to opine as to medical causation, and his 
statements consequently do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board notes that he also contends he was told the injury 
to his back in service caused crookedness in his spine.  As 
noted previously, there is no evidence of a low back injury 
in service.  In any event, as a layperson, his account of 
what his physicians purportedly said, filtered as it is 
through the sensibilities of a layperson, do not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In short, there is no evidence of low back disability in 
service or until years after service, and no competent 
evidence linking any low back disorder to service.  Nor does 
the record show or the veteran contend that his low back 
disability is related to his service in the reserve.  As the 
preponderance of the evidence is therefore against the claim, 
the claim for service connection for low back disability is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


II.  Bilateral foot disorder

A review of the service medical records shows that the 
veteran was treated for calluses and heel pain, and was 
issued heel cups at one point.  No complaints or findings 
were reported after June 1980.  A June 1984 separation 
examination was negative.  At his January 1988 annual 
examination for the Reserves, he reported using a brace for 
his heels because of a bone deformity; no physical findings 
or diagnoses for the feet were recorded.  A review of post-
service private and VA medical records shows that the veteran 
has not been diagnosed with a current disorder of either 
foot.  

In this respect, the Board has reviewed all private medical 
records from Dr. Peter Anderson, I & O Medical Center, and 
Tidewater Physical Therapy for June 1997 to May 2002, and VA 
medical records for December 2002 to June 2003.  The records 
document complaints of arthralgias affecting multiple joints, 
but not the feet in particular.  The complaints were 
diagnosed as arthralgias, and not attributed to an underlying 
pathology.  In May and June 2003, he was noted to have 
calluses on the feet, but the clinicians did not consider 
those findings abnormal, and the findings were not otherwise 
attributed to a disorder.

Although the veteran himself contends that he has a bilateral 
foot disorder due to service, as discussed previously, his 
opinions in that regard are not competent medical evidence.  
Espiritu.

In short, there is no competent evidence of a current right 
and/or left foot disorder.  In the absence of such evidence 
of the existence of a right and/or left foot disorder, the 
claim must be denied.  Rabideau.  


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for bilateral foot 
disability is denied.

REMAND

Service medical records document treatment on several 
occasions for headaches, typically in connection with 
disorders such as strep throat, sinusitis, and upper 
respiratory infections.  He was seen in the emergency room in 
August 1978 for a head injury which had caused loss of 
consciousness.  The records also show that he was treated in 
1982 for superficial lacerations to his left ear and chin 
from a blade.  At a January 1988 annual examination in 
connection with his reserve service, he denied any history of 
frequent or severe headaches; he reported involvement in a 
motor vehicle accident in 1986 which included head trauma.

Private and VA treatment records for June 1997 to June 2003 
document complaints of headaches beginning in January 1999 
which were attributed to a headache disorder "not otherwise 
specified."

Unfortunately, the veteran has not been examined by VA in 
connection with his claim for headaches to address their 
etiology.  Given that service medical records document 
multiple complaints of headaches, and as there is post-
service medical evidence of a diagnosed headache disorder, 
the Board is of the opinion that the veteran should be 
afforded a VA examination addressing the etiology of any 
headache disorder.  38 U.S.C.A. § 5103A.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
remaining on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  After completion of the foregoing, 
the veteran should be afforded a VA 
neurological examination to address the 
nature and etiology of his headaches.  
The claims folder and a copy of this 
remand must be provided to the examiner 
for review.  Following the examination 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any identified 
headache disorder is etiologically 
related to service, including to the head 
lacerations experienced therein.  A 
complete rationale for any opinion should 
be provided.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of entitlement to service 
connection for headaches.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO must issue 
a supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


